Opinión disidente emitida por el
Juez Asociado Señor Co-lón Pérez.
Nuevamente nos vemos en la obligación de disentir enérgicamente del curso de acción seguido por una mayo-ría de este Tribunal al momento de imponer una sanción disciplinaria en contra de un compañero juez o jueza por violaciones a los Cánones de Ética Judicial, 4 LPRA Ap. IV-B. Hoy la falta de uniformidad, que lamentablemente ha permeado por años en este Tribunal al momento de imponer sanciones disciplinarias, alcanza niveles insospechados.
En el presente caso, como explicaremos en detalle más adelante, tal como hemos hecho en casos similares al de marras y como recientemente hicimos en In re Vissepó Vazquez, 196 DPR 560 (2016), bastaba con censurar enérgica-mente al juez Carlos Candelaria Rosa y, en consecuencia, darle los apercibimientos de rigor.
Por no ser ese el curso de acción seguido por una mayo-ría de este Tribunal, la cual optó, de forma abusiva e injus-tificada, por suspender de empleo y sueldo al juez Cande-*491laria Rosa de su cargo como Juez de Apelaciones por un término de tres meses, disentimos. Veamos.
r — i
En síntesis, en el presente caso, el juez Candelaria Rosa enfrenta un proceso disciplinario a raíz de ciertas expresio-nes que incluyó en su Resolución de Inhibición de 13 de enero de 2011, emitida en el marco de un procedimiento judicial que este atendía. Las expresiones del juez Cande-laria Rosa tuvieron su génesis en la revocación, por parte del Tribunal de Apelaciones, de una determinación de des-acato criminal que este emitiera en contra del Lie. Armando Pietri Torres, un abogado de defensa que compare-ció a su sala. A raíz de dicha sentencia revocatoria, el querellado decidió inhibirse motu proprio de todos los ca-sos en los que el licenciado Pietri Torres participase. Fue en la correspondiente Resolución de Inhibición que el juez Candelaria Rosa realizó las expresiones que originaron el proceso disciplinario que nos ocupa. En lo pertinente, el juez Candelaria Rosa señaló:
[R]esulta alucinante como desde el edificio del Tribunal de Ape-laciones, ubicado en la Calle César González de San Juan, los Jueces miembros del panel apelativo que cubre el distante Cen-tro Judicial de Ponce han podido aquilatar mejor, para discul-par, el comportamiento del Ledo. Pietri, a pesar que en la Sen-tencia de Desacato se certifica haber visto dicho proceder directamente y haberlo descrito como un enfrentamiento al Tribunal de pie, con gesto de desafío y arrogancia, a la vez que con menosprecio al decoro, la solemnidad y el respeto debido. [...]
Soy del criterio de que la Sentencia del Tribunal de Apela-ciones trasluce que el panel actualmente designado a Ponce, tal vez sin saberlo, participa de una visión distorsionada de la función judicial que propone un paradigma de Juez pusilá-nime, que no se ajusta a nuestro sistema de justicia pues se aleja del ideal de equilibrio reflexivo contenido de la pruden-cia, que es la virtud de umbral requerida a los jueces, [...]
No obstante, la Sentencia del Tribunal de Apelaciones se decanta por dicho modelo de pusilanimidad judicial, a lo mejor *492sin cobrar noticia de ello, aunque no por inadvertida deja de tener tal noción judicial el mismo efecto adverso. Lleva la ra-zón Trías al decir que “[e]l Juez no podrá o no preocuparse por los problemas de la teoría de derecho, pero, quiera o no, tendrá consciente o inconscientemente, su propia filosofía jurídica que irremediablemente intervendrá en la emisión de sus fallos.” [Nota al calce número 4, Trías Monge, Teoría de la Adjudicación, Ed. UPR, San Juan, 2000, a la pág. 2]. No cabe dudas de que en la conformidad del Tribunal de Apelaciones con la abierta desobediencia de una orden judicial irradia la noción castrada de Juez al que aquí se hace alusión. La posi-bilidad de que dicho Tribunal no haya advertido su propia teo-ría junto a las consecuencias de la misma corrobora también a Trías en cuanto a que “[e]l Juez sonámbulo camina por terreno minado.” [Nota al calce número 5, Íd., a la pág. 3].
Más aún, dicho concepto de juez timorato generado por la Sentencia del Tribunal de Apelaciones tiene el efecto de ani-mar el irrespeto ya que, como advierte Dworkin, lo jurídico es a fin de cuentas materia de derechos y deberes sancionados en un Tribunal. [...]
Aquí el Tribunal de Apelaciones adjudicó que el Ledo. Pietri no tenía que obedecer las órdenes del juez que suscribe, ergo, le confirió al abogado ese derecho y a este Tribunal el deber de conformarse. Estimo que esta norma deformada de quehacer judicial, inspirada en la concepción de Juez pusilánime que le sirve de sustrato, tiene vigencia actual y potencial porque pla-neará sobre los casos futuros en los que intervenga el Ledo. Pietri ante este Tribunal. Si no por sus propios términos, por-que la designación del panel de Jueces de Apelaciones que la ha generado aconteció tan reciente como el pasado 13 de diciembre de 2010, mediante la Orden núm. DJ2010-440 y con toda pro-babilidad permanecerá inalterado, a la vez que presto a repro-ducir su angustiosa concepción de apocamiento judicial.
[[Image here]]
Resulta palmario que la ostensible sumisión del criterio judicial a la voluntad irrestricta de acatar o no órdenes judicia-les conferida por la Sentencia del Tribunal de Apelaciones al Ledo. Pietri, mina la confianza pública en el sistema de justi-cia, que tienen como base fundamental la independencia judicial y el consecuente poder de dirigir el curso de los trabajos en una Sala de Justicia. Asimismo, la privación de autoridad que la Sentencia Revocatoria perpetra a este Tribunal con respecto al Ledo. Pietri para, entre las cosas, ordenar su desempeño con alguna pretensión de acatamiento, podría tener el efecto de arrojar dudas sobre la imparcialidad del Tribunal en futu-ros casos de éste, tanto porque el Ministerio Público pueda *493especular que el Tribunal esté impedido de actuar con respecto a dicho abogado, como porque coacusados de delitos puedan especular que el Tribunal mantenga alguna animosidad contra el mismo.
En consecuencia, a base del referido Canon 20(i), y sobre todo porque este Tribunal participa y practica una concepción de Juez que tiene que ver con toda la dignidad, gallardía y prudencia judicial, mientras que nada con la teoría de pusila-nimidad judicial subyacente en la Sentencia del Tribunal de Apelaciones, resulta forzoso resolver la INHIBICIÓN motu proprio de quien suscribe en todos los casos en que esté invo-lucrado el Ledo. Armando F. Pietri Torres. (Énfasis suplido y corchetes en el original). Informe de la Comisión de Disciplina Judicial, págs. 10-11.
Al saber del contenido de la aludida resolución de inhi-bición, el Panel de Jueces del Tribunal de Apelaciones que emitió la determinación que originó las expresiones del juez Candelaria Rosa nos refirió el asunto. Posteriormente, las expresiones del juez Candelaria Rosa fueron referidas al entonces Juez Presidente de este Tribunal, Hon. Federico Hernández Denton, quien a su vez refirió el asunto a la atención de la Hon. Sonia I. Vélez Colón, anterior Direc-tora Administrativa de los Tribunales. Tras completar la investigación correspondiente, el 20 de noviembre de 2013, la entonces Directora Administrativa de los Tribunales, de-terminó que procedía archivar la queja contra el juez Can-delaria Rosa. Dicha determinación fue notificada al enton-ces Juez Presidente Hernández Denton, mas no a los jueces que originaron el referido al Tribunal Supremo.
Así pues, y producto de una comunicación recibida de parte del Ledo. Carlos López Feliciano un año posterior a la aludida decisión, este Tribunal determinó que, contrario al curso de acción seguido, dicha determinación de archivo debía notificarse a la parte promovente, es decir, a los jue-ces del Tribunal de Apelaciones que refirieron el asunto ante este Foro, Comunicación López Feliciano, Ex parte, 191 DPR 882 (2014).
Recibida la notificación en cuestión, el entonces juez Ló-pez Feliciano, uno de los promoventes del proceso, presentó *494una solicitud de reconsideración de la determinación de archivo. Evaluada dicha solicitud, la Oficina de Adminis-tración de los Tribunales (OAT) acogió la misma, dejó sin efecto el archivo de la mencionada queja y ordenó el inicio de la investigación de rigor.
Oportunamente, el juez Candelaria Rosa compareció ante la OAT y, sobre los señalamientos en su contra, expresó:
Con el mayor respeto, humildad y arrepentimiento, el Juez Candelaria Rosa reconoce que sus expresiones pudieron haber ofendido a compañeros jueces. No obstante, no fue su inten-ción cuestionar la integridad o capacidad de éstos en tan hon-roso ministerio. Con sus expresiones, el Juez Candelaria Rosa únicamente intentó exponer las razones por las cuales su in-hibición constituía la mejor forma de salvaguardar la imagen de justicia e imparcialidad del Tribunal. Para éste, con su in-hibición se erradicaba toda apariencia de que los eventos acae-cidos ocasionaran una incorrecta impresión de animosidad por parte de éste hacia el Licenciado Pietri Torres.
El comportamiento también reconoce su inconformidad con el razonamiento judicial, fundamentos y conclusiones conteni-dos en la resolución revocatoria dictada por el Tribunal de Apelaciones. Tal disensión, sin embargo, de ninguna manera constituyó ni debe entenderse como un reto a la autoridad del Tribunal de Apelaciones ni al orden jerárquico de nuestro sis-tema de Tribunales. Las expresiones de éste nunca conlleva-ron la intención de faltar el respeto, cuestionar la integridad y capacidad de los compañeros jueces o mancillar la imagen judicial, sino más bien consecuencia de mía opinión subjetiva con un estilo de redacción disquisitivo [sic] y metafórico que aseguramos no se volverá a repetir. Apéndice del Informe de Investigación de la Oficina de Asuntos Legales de la OAT de 4 de febrero de 2015, pág. 119.
Realizada la investigación de rigor, se refirió el asunto a la Comisión de Disciplina Judicial, y luego de varios trámi-tes procesales que no necesitan pormenorizarse aquí, se autorizó a la OAT la presentación de una querella en contra del juez Candelaria Rosa por posibles violaciones a los Cánones 6, 8, 14 y 23 de Ética Judicial, 4 LPRA Ap. IV-B. En esencia, en la referida querella se le imputó al magis-trado: (1) utilizar adjetivos tales como pusilánimes, apoca-dos y timoratos para manifestar, en una Resolución de In-*495hibición, su malestar con el Panel del Tribunal de Apelaciones que revocó su determinación de desacato; (2)sostener que el Tribunal de Apelaciones había adoptado una noción distorsionada de la función judicial, un modelo de pusilanimidad judicial, una angustiosa concepción de apocamiento judicial y una noción castrada de Juez.
Luego de que las partes sometieran el asunto mediante memorandos de derecho ante la Comisión de Disciplina Judicial, dicho foro presentó su informe. Al así hacerlo, con-cluyó que en el presente caso no existía prueba clara, ro-busta y convincente de que el juez Candelaria Rosa hubiese incurrido en violaciones éticas que ameritasen la imposi-ción de sanciones disciplinarias. Para llegar a dicha con-clusión, la Comisión se fundamentó, en parte, en que "un caso aislado no constituye prueba clara, robusta y convin-cente para establecer que hubo una violación a los Cánones de Ética Judicial por parte del Juez Candelaria Rosa”. Informe de la Comisión de Disciplina Judicial, págs. 19-20. Por ello, la Comisión recomendó la desestimación y archivo de la querella en cuestión. Íd., pág. 20.
Recibido dicho Informe, este Tribunal determinó no acogerlo. Por el contrario, en un raro e inusitado proceder, determinó devolver la querella a la Comisión de Disciplina Judicial para que se determinase si con sus expresiones, el juez Candelaria Rosa, violentó además los Cánones 1, 3 y 8 de Ética Judicial, 4 LPRA Ap. IV-B. Ello para determinar si su inhibición se debió a su insatisfacción con la determina-ción revocatoria de su determinación de desacato al licen-ciado Pietri Torres, por parte foro apelativo intermedio.
Luego del análisis correspondiente, la Comisión de Dis-ciplina Judicial determinó que tampoco existía evidencia clara, robusta y convincente de que el fundamento para la inhibición del juez Candelaria Rosa haya sido su insatis-facción con la decisión del Tribunal de Apelaciones. Por el contrario, la Comisión concluyó que la inhibición motu pro-prio del magistrado “estuvo dirigida a salvaguardar la *496imagen de imparcialidad del sistema judicial, así como evi-tar cualquier apariencia de prejuicio o arbitrariedad en procesos judiciales futuros en los que participara el licen-ciado Pietri Torres”. Resolución de la Comisión de Disciplina Judicial de 3 de febrero de 2016, pág. 3. Como conse-cuencia de ello, por segunda ocasión, la Comisión recomendó desestimar y archivar la querella en cuestión. Así también nos recomendó que apercibiéramos al juez Candelaria Rosa “de ser más cuidadoso en su estilo de re-acción para evitar posibles ofensas en sus dictámenes”. (Énfasis suplido). Íd., pág. 4.
Evaluados ambos informes, y a pesar de la falta de prueba clara, robusta y convincente que amerite la impo-sición de sanciones disciplinarias contra el juez Candelaria Rosa, este Tribunal —en un proceso sumamente atrope-llado, en el cual, en un principio se había acordado censu-rar enérgicamente al juez Candelaria Rosa y, en menos de setenta y dos horas, se pierden los votos para ello, sin más— resuelve que resulta improcedente la desestimación y archivo de la querella ante nos. Al así hacerlo, determina que el Magistrado violentó los Cánones 1, 3, 6, 8 y 14 de Ética Judicial, supra, y, de forma abusiva e injustificada, ordena su suspensión inmediata de empleo y sueldo por el término de tres meses. Disentimos de ese errado proceder.
Y es que luego de evaluar no uno, sino dos informes rendidos por la Comisión de Evaluación Judicial, así como las comparecencias del juez Candelaria Rosa, opino que la conducta desplegada por este, si bien se aparta de los cá-nones de Ética Judicial, por su naturaleza no amerita la imposición de sanciones severas como sería la suspensión de empleo y sueldo de su cargo por el término de tres meses. Ello a la luz del principio de proporcionalidad que debe guiar a este Tribunal al momento de imponer sancio-nes a un compañero juez o jueza por violaciones a nuestro ordenamiento deontológico. Sí entendemos, no obstante, que procede censurar enérgicamente al juez Candelaria *497Rosa por la conducta desplegada por él, así como hacerle los apercibimientos de rigor.
HH I — I
Como es sabido, este Tribunal posee autoridad exclusiva para atender los procedimientos disciplinarios relaciona-dos con los jueces del Tribunal de Primera Instancia y del Tribunal de Apelaciones. Art. V, Sec. 11, de la Constitución del Estado Libre Asociado de Puerto Rico, LPRA, Tomo 1. En conformidad con dicha autoridad, hace más de medio siglo, aprobamos —por primera vez— los Cánones de Ética Judicial e impusimos ciertos deberes mínimos que los jue-ces y las juezas debían cumplir con el propósito de promo-ver la confianza de los ciudadanos y ciudadanas en nuestro sistema judicial. In re Quiñones Artau, 193 DPR 356, 376 (2015); In re Sierra Enríquez, 185 DPR 830, 850 (2012); In re Claverol Siaca, 175 DPR 177, 188 (2009).
Así pues, “[d]esde su preámbulo, los Cánones de Ética Judicial reconocen la importancia de la función judicial y obligan a los jueces y las juezas al compromiso y responsa-bilidad de imponerse restricciones a su conducta, tanto en la esfera de sus funciones judiciales como en otras activi-dades profesionales y personales”. In re Acevedo Hernández, 194 DPR 344, 359-360 (2015). Véanse, además: In re Berríos Jiménez, 180 DPR 474 (2010); In re Nevárez Zavala, 123 DPR 511, 524 (1989). La violación a lo dispuesto en los citados Cánones, conlleva la imposición de sanciones disciplinarias. Véase Art. 6.001 de la Ley Núm. 201-2003 (4 LPRA sec. 25i).
Cónsono con ello, y en virtud de la autoridad constitu-cional de este Tribunal para disciplinar a los jueces y las juezas, la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (4 LPRA sec. 24 et seq.) dispone en su Art. 6.001, supra, las medidas disciplinarias a las que estos están expuestos, al incurrir en violaciones a los Cá-*498nones de Ética Profesional. Entre dichas medidas se en-cuentran la destitución del cargo, la suspensión de empleo y sueldo, limitaciones al ejercicio de la abogacía, ser objeto de una censura o amonestación, así como cualquier otra medida remediadora que las circunstancias del caso ame-riten imponer.
Al respecto, es menester indicar que, aun cuando en in-numerables ocasiones hemos señalado que al momento de imponer medidas disciplinarias a un miembro de la Judica-tura, ante transgresiones a nuestro ordenamiento ético, este Tribunal goza de amplia discreción, por lo que el tipo de sanción puede variar, con igual vehemencia hemos soste-nido que dicha discreción debe ser ejercida de manera con-sistente y racional. En ese sentido, en el contexto de los procesos disciplinarios contra jueces y juezas, al momento de determinar la sanción apropiada hemos expresado que “casos similares ameritan sanciones similares”. (Énfasis suplido). Véanse: S. Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, págs. 368-369; In re González Acevedo, 165 DPR 81, 104 (2005). Ello es consecuencia lógica de que la amplia autoridad que este foro tiene en el ejercicio de sus facultades disciplinarias no puede ir a contrapelo de las garantías del debido proceso de ley que asisten a todo abogado y abogada, o juez y jueza objeto de un proceso disciplinario, y de que, para evitar la arbitrariedad, nuestra autoridad para sancionar debe estar sujeta a criterios racionales.
En este punto conviene recordar que la normativa deon-tológica antes expuesta no opera en el vacío. Esa exhorta-ción a la búsqueda de consistencia y coherencia al mo-mento de imponer sanciones disciplinarias tiene su razón de ser.
Sobre ese particular, en In re Díaz Alonso, Jr, 115 DPR 755, 760-761 (1984), al evaluar la facultad constitucional e inherente que tiene este Tribunal para reglamentar la pro-fesión, resaltamos la importancia de que, en el descargo de *499esa responsabilidad, “nos parece[ría\ indicado el conti-nuado desarrollo de una teoría moral sobre la conducta profesional. La permanencia y utilidad del sistema ético-profesional depende, en buena medida, de unos patrones o guías identificables en la jurisprudencia sobre la materia. [De ahí la importancia, en el análisis de los casos ante nuestra consideración, de hacer] referencia constante a la jurisprudencia y otras fuentes del derecho en ánimo de tra-tar faltas parecidas de modo análogo y mantener la regla-mentación ético-profesional como cuerpo normativo coherente”. (Énfasis suplido).
Vale la pena señalar aquí que el tema de la proporcio-nalidad de la sanción con respecto a la falta ética no solo es una aspiración de nuestro ordenamiento ético-profesional. Dicho tema ha sido, y continúa siendo objeto de amplio análisis en Estados Unidos. Al respecto, véase, a manera de ejemplo, C. Gray, Study of State Judicial Discipline Sanctions, State Justice Institute (2002).
Así pues, siguiendo el principio de proporcionalidad en la sanción, como criterio que aspira a minimizar el riesgo de arbitrariedad, conviene señalar que en la mayoría de los casos en que jueces, juezas, abogados y abogadas han incu-rrido en conducta similar a la incurrida por el juez Cande-laria Rosa, este Tribunal, contrario a como hoy resuelve, se ha limitado a censurar a las partes. Véanse: In re Barreto Ríos, 157 DPR 352 (2002) (censuramos enérgicamente a un abogado por insultar a personal administrativo del Tribunal); In re Rodríguez Plaza, 182 DPR 328 (2011) (censura-mos a una juez por realizar expresiones burlonas e insul-tantes contra un alguacil); In re Claverol Siaca, 175 DPR 177 (2009) (censuramos a un juez por, entre otras cosas, conducta constitutiva de falta de respeto a funcionarios del Tribunal al utilizar lenguaje soez e irrespetuoso en reunio-nes oficiales y retar abiertamente a la Directora Adminis-trativa de los Tribunales a través de sus funcionarios), y más recientemente, en In re Vissepó Vázquez, supra, un *500caso en extremo similar al que nos ocupa, este Tribunal ordenó archivar una querella instada en contra del juez Vissepó Vázquez por ciertas expresiones verbales y escri-tas emitidas por este en el contexto de un proceso judicial que presidía. (1) No existen, pues, razones en el presente *501caso para tratar de un modo distinto al juez Candelaria Rosa.
i — I h — I
En ese sentido, precisa señalar que, contrario a lo inti-mado por una mayoría de este Alto Foro, este no es un caso que amerite la suspensión de empleo y sueldo del juez Can-delaria Rosa por el término de tres meses. Dicha sanción, según explicáramos, no es proporcional con la conducta ex-hibida por el aludido Magistrado.
Al respecto basta con señalar que, en aquellas instan-cias en que este Tribunal ha impuesto a un juez o jueza una sanción fluctuante entre un mes y aproximadamente un año de suspensión de empleo y sueldo, lo ha hecho en escenarios muy distintos al caso ante nos. Particularmente en instancias que, entre otras, revelan deshonestidad, omi-sión en el descargo de responsabilidades judiciales con efectos adversos para los procesos judiciales o las partes, y uso inapropiado de facultades judiciales, como la imposi-ción de desacato sumario, cuando denotan falta de tempe-ramento judicial frente a abogados y litigantes. Véanse, a modo de ejemplo: In re Sierra Enríquez, supra; In re Cruz Aponte, 159 DPR 170 (2003); In re Hon. González Porrata-Doria, 158 DPR 150 (2002); In re Hon. Ferrán Quintana, 157 DPR 622 (2002).
Por otra parte, es meritorio también recordar que este Tribunal ha reservado la sanción de la destitución de un juez o jueza de su cargo a aquellas conductas consideradas como extremadamente graves, principalmente aquellas ti-pificadas como delito (como lo son asesinato, agresión, uso y abuso de sustancias controladas, hostigamiento sexual, violencia doméstica, entre otros) o constitutivas de un abuso desmedido del poder judicial. Véanse, a modo de *502ejemplo: In re Santiago Concepción, 189 DPR 378 (2013); In re Ruiz Rivera, 168 DPR 246 (2006); In re Robles Sanabria, 151 DPR 483 (2000); In re De Castro, 100 DPR 184 (1971); In re Brignoni, Juez, 84 DPR 385 (1962); In re Dávila, 79 DPR 816 (1957).
Demás está decir que el juez Candelaria Rosa no ha incurrido en ninguna de las conductas antes reseñadas. En ese sentido, suspenderlo de empleo y sueldo por el término de tres meses, como incorrectamente lo han decidido varios miembros de este Tribunal, resulta insostenible en derecho. Máxime, si tomamos en consideración las limita-das instancias y los hechos de los casos en que este Tribunal ha impuesto ese tipo de sanción.
Es, pues, a la luz de la normativa antes expuesta que procede atender las controversias traídas ante nuestra consideración en el proceso disciplinario que nos ocupa.
IV
En el presente caso, como bien surge de los informes rendidos por la Comisión de Disciplina Judicial y según surge de las propias comparecencias del juez Candelaria Rosa, no existe controversia alguna en cuanto al contenido de las expresiones que este incluyó en su resolución de inhibición. Ello está del todo claro.
Por otra parte, no tenemos duda alguna de que, con sus expresiones, el juez Candelaria Rosa infringió los deberes consagrados en los Cánones 6 y 14 de los Cánones de Ética Judicial, supra, que exigen del juez, entre otras cosas, un trato respetuoso y cordial para con sus pares y proscribe toda crítica infundada que implique menospreciar el pres-tigio de sus compañeros y compañeras. Canon 6 de Ética Judicial, supra. Así también se prohíbe todo aquel proce-der que pueda afectar la dignidad y respeto debido al Tribunal. Canon 14 de Ética Judicial, supra.
*503Ahora bien, al evaluar detenida y desapasionadamente las referidas expresiones, la Comisión de Disciplina Judicial concluyó, en dos ocasiones distintas, que éstas —aun-que desacertadas y desafortunadas — , típicas de un claro error de juicio por parte del juez, se dieron en el contexto de un caso aislado y no constituyen un patrón de conducta por parte del juez Candelaria Rosa. Como cuestión de he-cho, la Comisión de Disciplina Judicial llama la atención a que el presente constituye el primer proceso disciplinario en contra de dicho juez. Coincidimos con dicha apreciación.
Por ser ello así, y siguiendo lo dispuesto previamente por este Tribunal en casos en donde los jueces o juezas han incurrido en conducta similar a la incurrida por el juez Candelaria Rosa, basta con censurar enérgicamente al re-ferido magistrado y hacerle los apercibimientos de rigor. Véanse, como mencionamos anteriormente: In re Vissepó Vázquez, supra; In re Rodríguez Plaza, supra; In re Claverol Siaca, supra; In re Barreto Ríos, supra. Ajuicio nuestro, no existen razones en el presente caso para tratar de un modo distinto al juez Candelaria Rosa.
Cabe cuestionarse ¿qué razones tienen varios miembros de este Tribunal para procurar un trato distinto para el juez Candelaria Rosa? ¿Qué factores son los que verdade-ramente están tomando en consideración al momento de imponer las sanciones disciplinarias? Las respuestas a es-tas interrogantes solo ellos las conocen.
Ante el cuadro fáctico y procesal que tenemos ante nos, quien suscribe solo puede señalar que la suspensión de empleo y sueldo por tres meses al juez Candelaria Rosa, dispuesto por una mayoría hoy, no le convence. En ese sentido, nos reafirmamos en que lo que procede en el pro-ceso disciplinario ante nos es censurar enérgicamente al juez Candelaria Rosa y hacerle los apercibimientos de rigor.
*504V
Por último, vale la pena recordar que, “como todo ser humano, un juez o una jueza puede experimentar momen-tos de frustración de cara a ciertos escenarios ante su consideración. Ello es así, pues, detrás de cada toga hay un ser humano, con sus defectos y con sus virtudes, susceptible a fallar”. (Énfasis suplido). In re Vissepó Vázquez, supra, págs. 571-572, opinión concurrente del Juez Asociado Se-ñor Colón Pérez. El propio juez Candelaria Rosa así lo ha reconocido. Este demostró haber reflexionado sobre su error al ofrecer sus disculpas y expresar que el proceso disciplinario que enfrenta ha sido aleccionador y que en un futuro sería más cauteloso con su estilo de redacción.
En sus comparecencias en el proceso disciplinario de epígrafe, el juez Candelaria Rosa ha expresado que el pro-pósito de sus expresiones en la Resolución de Inhibición era consignar los fundamentos que lo movieron a apartarse de los casos en los que intervendría el Ledo. Pietri Torres. En este sentido indica que con su proceder pretendió sal-vaguardar la imagen de justicia e imparcialidad del Tribunal. Además, expresó que no fue su intención retar la autoridad del foro apelativo intermedio, ni el orden jerár-quico de nuestro sistema de Tribunales. No encontramos, pues, motivos para no dar credibilidad a las razones ex-puestas por el juez Candelaria Rosa.
Ahora bien, según hemos expresado en ocasiones ante-riores, lo antes dicho no debe ser impedimento para que esta experiencia sirva de lección al juez Candelaria Rosa, de forma tal que en un futuro sus expresiones —verbales y escritas— hacia sus compañeros jueces y juezas, así como como hacia las partes, los abogados y las abogadas que ante él comparecen, se den en un ambiente de decoro, so-lemnidad y respeto. Al fin y al cabo, al asumir el cargo judicial no se autoriza a una persona a decir, en el ejercicio de sus funciones, todo lo que como ciudadano siente y cree. *505Como jueces y juezas ejercemos una fracción del poder pú-blico que supone un estricto sentido de circunspección que nos obliga a trascender las pasiones del litigio, la estriden-cia ocasional del debate, la informalidad en el trato y a continuamente repensar nuestras acciones. No con la men-talidad de quien se cree poseedor de la verdad, si no desde el ánimo de quien para ser mejor juez lleva una lucha continua por replegar sus propias pasiones y prejuicios. Solo así lograremos acercarnos al ideal del “buen juez”.
VI
Por todo lo anterior, en aras de ser consistentes al eva-luar la conducta de un juez o jueza, y al determinar el tipo de sanción que amerita la transgresión de los cánones de Ética Judicial, disentimos de lo resuelto por este Tribunal hoy. Por consiguiente, tal como ya hemos señalado, proce-día censurar enérgicamente al juez Candelaria Rosa por este haber infringido los Cánones de 6 y 14 de Ética Judicial, supra. Cónsono con ello, le hubiésemos apercibido que, en adelante, en su desempeño como Juez de Apelacio-nes debe ser más cuidadoso y realizar sus expresiones —verbales y escritas— con el decoro, la solemnidad y el respeto debido a sus compañeros jueces y juezas y, particu-larmente, a las partes, los abogados y las abogadas que día a día comparecen ante él en busca de justicia.

 En In re Vissepó Vázquez, 196 DPR 560, 568-569 (2016) (opinión concurrente del Juez Asociado Señor Colón Pérez), destacamos como en su Resolución de 1 de abril de 2014 en cierto proceso judicial que presidía, el juez Vissepó Vázquez expuso, en relación con la conducta de las licenciadas Magda Morales Torres, María I. Torres Alvarado y Ligia E. Santos Torres, entre otras cosas, lo siguiente:
“ '[...] Mi sentir y mi voluntad de actuar y tomar una decisión que no es fácil o agradable se fundamenta en dar finalidad a una breve historia, creativamente per-versa, falsa y sustentada en la mala fe, cuya desgraciada pretensión va dirigida a mancillar reputaciones, inclusive de una servidora pública o secretaria de sala que ha servido con integridad, total compromiso y dedicación por décadas a la Rama Judicial.
[[Image here]]
“ ‘Me retiro voluntariamente de continuar presidiendo los procedimientos en este caso porque quien está dispuesto a plasmar por escrito tanta falsedad e intenta des-truir reputaciones de manera tan vil y despiadada, no está a la altura de comparecer ante mí a reclamar absolutamente nada
“Por otra parte, en su Resolución de 24 de abril de 2014 señaló:
“ '[...] En dicho escrito inicial, las licenciadas previamente mencionadas desarro-llaron toda una creativa y perversa historia, basada únicamente en ficción, mentira y un grado ilimitado de ocasionar daño a reputaciones, con total mala fe y ausencia de prueba.
[[Image here]]
“ ‘Solo una tiranía intenta callar la justicia. Sólo la cobardía intenta ocultar la verdad. Por ello no me cabe la menor duda que la mentira, llevada a grados de irracionalidad extrema como lo han hecho tres abogadas en este caso se pondrá en contra de ellas mismas.
[[Image here]]
“ ‘La seriedad de las falsas, impropias e irresponsables expresiones, señala-mientos y acusaciones hacia este juez y personal del Tribunal, no solo motivaron mi inhibición si no que laceraron mi sentido de justicia e imparcialidad a partir de ese momento, en este caso en particular y con las abogadas a las que previamente he hecho referencia. ‘El coraje no se puede simular, es una virtud que escapa a la hipocresía’. Napoleón Bonaparte Francés.
[[Image here]]
“ ‘A la Sra. Justicia le gusta que la toquen, que la reformen, que la mejoren ... pero nunca que la violen’. Desconocido.
[[Image here]]
“ ‘En ninguna parte de mi escrito anterior fui irrespetuoso e impropio. Lamen-tablemente, las abogadas esperaban por parte de este juez sumisión o silencio con mi proceder y retiro. Dicen que la justicia es ciega y yo añado ... pero no muda y menos cobarde’ (Énfasis en el original).

Es importante destacar que distinto al caso del juez Candelaria Rosa en el que las expresiones que originan la querella en su contra parecen estar enmarcadas en una discusión teórica y metafórica sobre la función judicial y la visión adjudicativa que él defiende, en In re Vissepó Vázquez las expresiones del querellado fueron diri-gidas de manera personal y directa a abogados litigantes en un tono innecesario que 
*501
dista del temperamento ejemplar que debe mostrar todo integrante de nuestra judi-catura frente a las partes y a sus representantes legales.